             Case 1:15-cr-00706-VSB Document 990 Filed 03/16/21 Page 1 of 2



                                                                                Jamie Gottlieb Furia
                                                                                Partner


                                                                                1251 Avenue of the Americas
                                                                                New York, NY 10020
                                                                                T 646.414.6887
                                                                                F 973.422.6495
                                                                                jfuria@lowenstein.com



March 16, 2021


VIA ECF

Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:        United States v. Heidi Hong Piao, 15-cr-706

Dear Judge Broderick:

This office represents Defendant Heidi Hong Piao in the above-captioned matter.

We respectfully request that this Court enter an order granting: (1) the release and return of Ms.
Piao’s passport, and (2) the release of 50% ($51,500) of the remaining $103,000 cash bond.1
The Government (via Assistant U.S. Attorney Daniel Richenthal) and Pretrial Services (via
Officer Francesca Tessier-Miller) do not object to either request.

On March 5, 2021, this Court sentenced Ms. Piao to time served plus a term of supervised
release. Prior to sentencing, Ms. Piao spent more than five years under strict supervision
pursuant to her pre-trial bail conditions. During that time, Ms. Piao abided by every bail
condition without incident.

Ms. Piao agrees that she will not travel internationally for the duration of her supervised release
term without prior authorization from this Court. Further, Ms. Piao has agreed that the other
50% ($51,500) of the remaining cash bond will continue to be held while she endeavors to
resolve her civil penalty with the IRS.




1
    The entirety of the cash bond was posted by Ms. Piao’s sister Grace Piao.
          Case 1:15-cr-00706-VSB Document 990 Filed 03/16/21 Page 2 of 2




                                                                                March 16, 2021
Page 2


Respectfully submitted,
/s/ Jamie Gottlieb Furia
Jamie Gottlieb Furia


cc:      Daniel Richenthal, Assistant U.S. Attorney (via ECF)
         Francesca Tessier-Miller, U.S. Pretrial Services Officer (via Email)
